



COURT OF APPEAL FOR ONTARIO

CITATION: Willmot v. Ontario, 2019 ONCA 63

DATE: 20190128

DOCKET: C65601

Rouleau, van Rensburg and Benotto JJ.A.

BETWEEN

Julie Willmot

Appellant

and

Her
    Majesty the Queen in Right of Ontario,

the Law
    Society of Upper Canada also known as

the Law Society of Ontario
    and the City of Quinte West

Respondents

Julie Willmot, in person

Sandra Barton and Natasha Carew, for the Law Society of
    Ontario

Tanya Jemec, for the Attorney General of Ontario

Heard: January 24, 2019

On appeal from the order of Justice W. Matheson of the
    Superior Court of Justice, dated May 28, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge properly considered the matter on the basis of the
    appellants pleading and concluded that her action on its face meets the test
    for dismissal under rule 2.1.01.

[2]

The matter was brought to the court under r. 2.1.01(6) after the
    respondent Her Majesty the Queen was noted in default.  The appellant asserts
    that the respondent Her Majesty the Queen was precluded by r. 19.02(1), after
    having been noted in default, from taking any further step in the action
    without leave, which prevented the r. 2.1.01(6) request.

[3]

The motion judge was aware that the respondent Her Majesty the Queen had
    been noted in default.  Even if we accept that leave was required, it is
    obvious leave would have been granted, as this is a clear case for the
    application of r. 2.1.01.

[4]

The appeal is dismissed.  We also dismiss the fresh evidence application
    as the fresh evidence would have no impact on the outcome.

[5]

There will be no costs of the appeal.


